OLIVER, Judge
(dissenting).
I most respectfully dissent.
Frank Jones, the petitioner below, indigent and represented by an assistant Public Defender of Shelby County appointed by the court, an inmate of the State Penitentiary where he is serving a 99-year first degree murder sentence adjudged in the Shelby County Criminal Court, appeals to this Court from the judgment of that court dismissing his “Petition for a Bill of Particulars” in which he requested a copy of the transcript of his original trial in November 1963, and a transcript of his habeas corpus hearing in November 1966, and copies of all records that would aid him “to perfect a decent appeal by writ of habeas corpus.”
The trial court dismissed this petition by granting the State’s motion to strike which stated that a suit brought by the petitioner in the Federal Court contesting the validity of his original conviction was then pending on certiorari in the United States Supreme Court, and that this petition alleged no facts showing denial of a State or Federal constitutional right or any fatal jurisdictional defect.
This petition was not filed as one for the writ of habeas corpus, or for post-conviction relief under the Post-Conviction Procedure Act (T.C.A. §§ 40-3801— 40-3824), the State’s view of the case to the contrary notwithstanding. Instead, as reasonably and plausibly pointed out by the petitioner’s counsel in his brief and argument before this Court, the petitioner apparently wishes to use the requested records in filing another *82habeas corpus petition and to aid him in appealing in the event of an adverse decision.
In my view, this Court has no jurisdiction in this case. It is important to bear in mind that by this petition the petitioner does not attack or raise any question concerning the validity of his original conviction and sentence. The purpose of the Post-Conviction Procedure Act is to grant relief to a prisoner in custody under sentence of a court of this State (T.C.A. § 40-3802) when the conviction or sentence is constitutionally void or voidable. (T.C.A. § 40-3805.)
The jurisdiction of this Court is established and limited by Section 8, Chapter 226 of the Public Acts of 1967, codified as T.C.A. § 16-448, as follows:
“Jurisdiction. — The jurisdiction of the Court of Criminal Appeals shall be appellate only and shall extend to all criminal cases, both felony and misdemeanor. The court shall likewise have jurisdiction over all cases arising under any post-conviction procedure act, involving or attacking the validity of a final conviction or judgment in a criminal case.
“Provided further, the court shall not have or take jurisdiction of any case, wherein the sole and single question for determination involves the constitutionality of a statute or municipal ordinance.”
Manifestly, inasmuch as the instant petition does not seek appellate review of a criminal conviction, and does not involve an attack upon the validity of a final conviction or judgment in a criminal case, but, instead, only seeks copies of the transcripts of his original trial and a *83former habeas corpus proceeding, it is beyond the competence of this Court because it raises no question of which we may take cognizance.
In my opinion, the question raised by this petition addresses itself to the Supreme Court of this State, and this case should be transferred thereto by appropriate order of this Court. (T.C.A. § 16-450.)